Me. Chief Justice QuiñONes,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact and conclusions of law of the judgment appealed from are accepted.
Having examined the legal provisions therein cited, we adjudge that we ought to affirm and do affirm said judgment, with costs against the appellant. A certified copy of this judgment is ordered to be sent to the court below, together with the return of the record.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.